828 F.2d 18Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Raymond NOTTINGHAM, Jr., Defendant-Appellant.
No. 86-7221
United States Court of Appeals, Fourth Circuit.
Submitted January 20, 1987.Decided August 19, 1987.

Raymond Nottingham, Jr., appellant pro se.
Tommy Eugene Miller, Office of the United States Attorney, for appellee.
Before WIDENER, JAMES DICKSON PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Raymond Nottingham appeals from the district court's denial of his Fed.  R. Civ. P. 60(b) 'Motion for Reconsideration.'  No aspect of the district court's initial judgment is before us for review.  We can reverse the denial of a Rule 60(b) motion only if the denial amounts to an abuse of discretion.  United States v. Williams, 674 F.2d 310, 312 (4th Cir. 1982).  We find no abuse of discretion, and affirm.


2
We dispense with oral argument because it would not significantly aid the decisional process.


3
AFFIRMED.